DETAILED ACTION
Response to Amendment
	Claims 4, 11, and 17 are canceled. Claims 1, 8, and 15 are amended. 
Response to Arguments
                                                                                                                                                                                                 
The Examiner respectfully disagrees with the instant arguments that Pillai does not teach the limitations of former claims 4, 11, and 17. The Examiner first notes the limitations are interpreted under the broadest reasonable interpretation, without improperly inserting limitations from the specification into the claims.  Regarding Applicant’s argument that Pillai does not teach laterally specifying the field, see at least [0003, 0032, 0093, etc.] which teaches the bounding boxes are laterally based on a road region, and the bounding boxes outside the road region are pruned. Regarding Applicant’s argument that Pillai does not teach transversely specifying the field, see at least figure 5b step 516 and [0093] which teaches the bounding boxes are pruned at the horizon, thus the path is transversely specified by the horizon. The instant claim limitations do not preclude the means in which Pillai ignores data above the horizon and laterally, and it appears Applicant may be reading limitations from the specification into the claims. Although the claims are interpreted in light of the specification, unclaimed limitations from the specification will not be read into the claims. The Examiner further notes that creating a super pixel per Pillai does not appear to be data intensive since it is solving the same problem as the instant invention to reduce unnecessary processing.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillai et al. (US 2016/0267331).
Regarding claim 1, Pillai teaches an apparatus comprising: 
a path identifier configured to identify a path of travel for a vehicle (route guidance, see at least [0004, 0039]; 
at least one camera disposed on the vehicle configured to capture image data of an area including the path of travel (see at least [0006, 0029]); 
a region of interest selector configured to select a region of interest within the image data (via bounding boxes, see at least [0032, 0033, 0085]. See also at least [0093] which teaches pruning out information above a horizon); 
a horizon identifier configured to identify a horizon in the image data (identification of a horizon per at least [0004, 0090, 0093] and claim 8); and 
a field determiner configured to project the horizon onto the region of interest to isolate a field specified by the path of travel and the horizon, the field being evaluatable for the presence of objects (see at least [0093, 0110, 0111).
Pillai further teaches the field is identified as being laterally specified by the at least one path indicator and transversely specified by the horizon (As addressed in the response to arguments above. Pillai teaches route guidance and map directions, see at least figure 5B [0003, 0032, 0039, 0060, 0093, 0102, 0103, etc.]). 
Regarding claim 3, Pillai teaches the path identifier is configured to identify the path of travel by using at least one path indicator chosen from: at least one lane marking on a roadway detected in the image data of the area including the path of travel by one of the at least one camera and additional image data captured by at least one additional camera disposed on the vehicle (at least [0053] teaches the use of multiple cameras); and a route included in pre-mapped roadway data (via prior maps of road scene images, see at least [0004, 0006, 0030, 0032, 0049, 0072, etc.]).
Regarding claim 5, Pillai teaches the horizon identifier is configured to identify the horizon using a gradient-and-color-based approach (see at least 0005, 0006, 0029]).
Regarding claim 6, Pillai teaches the at least one camera is configured to capture additional sets of image data as the vehicle continues to travel the path of travel; and the horizon identifier is further configured to perform at least one action chosen from: identifying the horizon in each of the additional sets of image data; and tracking the horizon identified in previously-captured image data (see at least [0030, 0032, 0043, 0044, 0090, etc.] which teaches updating the maps based on images, and continuous identification of the horizon and potential obstacles and pedestrians as the vehicle drives along, and using historical data to track objects and their movement for comparison via prior map data).
Regarding claim 7, Pillai teaches an object detector configured to compare the field in the image data to a database of object image data representing objects encounterable during travel of the vehicle to determine if at least of the encounterable objects is present in the field (see again at least [0004, 0006, 0088-0093, etc.]).
Regarding claims 15-20, the claims comprise similar limitations to those of rejected claims 1, 3, and 5-7 and are thus rejected under the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al. (US 2016/0267331) in view of Zhang et al. (US 2010/0097455).
Regarding claim 2, Pillai discloses the equivalent field determiner is onboard a vehicle and implemented by a processor, however, Pillai does not explicitly disclose the field determiner includes a neural network executable on a computing system aboard the vehicle. Zhang teaches a similar horizon determination system to that of Pillai and the instant claims, which helps identify objects along a route, and can be implemented using any known logic devices, including neural networks (see at least [0060]). Therefore, from the teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the system of Pillai with a neural network in order to provide learning and training capabilities thus making for a more intelligent identification system. 
Regarding claim 8, Pillai teaches vehicle comprising: 
a cabin configured to receive an operator; a drive system configured to motivate, accelerate, decelerate, stop, and steer the vehicle; and a vehicle control system (see at least [0038] which teaches a vehicle) configured to perform at least one function chosen from: 
at least one camera configured to capture image data of an area including a path of travel for a vehicle (see at least [0006, 0029]); and a computing system including: 
a path identifier configured to identify the path of travel (route guidance, see at least [0004, 0039];
a region of interest selector configured to select a region of interest within the image data (via bounding boxes, see at least [0032, 0033, 0085]); 
a horizon identifier configured to identify a horizon in the image data (identification of a horizon per at least [0004, 0090] and claim 8); and 
a field determiner configured to project the horizon onto the region of interest to isolate a field specified by the path of travel and the horizon, the field being evaluatable for the presence of objects (see at least [0093, 0110, 0111).
Pillai further teaches the field is identified as being laterally specified by the at least one path indicator and transversely specified by the horizon (via route guidance and map directions, see at least [0039, 0060, 0102, 0103, etc.] And as further addressed in the response to arguments and claim 1 above).
However, Pillai does not appear to explicitly disclose the invention is applied to an autonomous vehicle. Zhang teaches a similar horizon determination system to that of Pillai and the instant claims, which helps identify objects along a route and uses autonomous driving in order to automatically drive a vehicle based on the identification of objects (see at least [0034-0036]). Therefore, from the teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to apply the object and horizon detection system of Pillai to an autonomous driving system in order to provide a more versatile system which can be used in manually drive, semi-autonomous, and autonomously driven vehicles. 
Regarding claim 9, Pillai discloses the equivalent field determiner is onboard a vehicle and implemented by a processor, however, Pillai does not explicitly disclose the field determiner includes a neural network executable on a computing system aboard the vehicle. Zhang teaches a similar horizon determination system to that of Pillai and the instant claims, which helps identify objects along a route, and can be implemented using any known logic devices, including neural networks (see at least [0060]). Therefore, from the teaching of Zhang, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the system of Pillai with a neural network in order to provide learning and training capabilities thus making for a more intelligent identification system. 
Regarding claim 10, Pillai teaches the path identifier is configured to identify the path of travel by using at least one path indicator chosen from: at least one lane marking on a roadway detected in the image data of the area including the path of travel by one of the at least one camera and additional image data captured by at least one additional camera disposed on the vehicle (at least [0053] teaches the use of multiple cameras); and a route included in pre-mapped roadway data (via prior maps of road scene images, see at least [0004, 0006, 0030, 0032, 0049, 0072, etc.]).
Regarding claim 12, Pillai teaches Pillai teaches the horizon identifier is configured to identify the horizon using a gradient-and-color-based approach (see at least 0005, 0006, 0029]).
Regarding claim 13, Pillai teaches the at least one camera is configured to capture additional sets of image data as the vehicle continues to travel the path of travel; and the horizon identifier is further configured to perform at least one action chosen from: identifying the horizon in each of the additional sets of image data; and tracking the horizon identified in previously-captured image data (see at least [0030, 0032, 0043, 0044, 0090, etc.] which teaches updating the maps based on images, and continuous identification of the horizon and potential obstacles and pedestrians as the vehicle drives along, and using historical data to track objects and their movement for comparison via prior map data).
Regarding claim 14, Pillai teaches an object detector configured to compare the field in the image data to a database of object image data representing objects encounterable during travel of the vehicle to determine if at least of the encounterable objects is present in the field (see again at least [0004, 0006, 0088-0093, etc.]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664